NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

THOMAS P. FLEMING,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2555
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Brian A. Iten,
Judge.



PER CURIAM.

             Affirmed. See State v. Whitehead, 472 So. 2d 730 (Fla. 1985); Robinson

v. State, 37 So. 3d 921 (Fla. 2d DCA 2010); Cook v. State, 816 So. 2d 773 (Fla. 2d

DCA 2002); Diaz v. Jones, 215 So. 3d 121 (Fla. 1st DCA 2017); Coke v. State, 955 So.

2d 1216 (Fla. 4th DCA 2007); Johnson v. State, 917 So. 2d 1011 (Fla. 4th DCA 2006);

LaMar v. State, 823 So. 2d 231 (Fla. 4th DCA 2002).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.